IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42360

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 880
                                                )
       Plaintiff-Respondent,                    )   Filed: December 30, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ALEJANDRO LUNA OLGUIN,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified ten-year sentence with one and one-half years
       determinate for felony operating a motor vehicle while under the influence of
       alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Theodore S. Tollefson, Deputy
       Attorney General, Boise, for respondent.


                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge



PER CURIAM
       Alejandro Luna Olguin was convicted of felony operating a motor vehicle while under
the influence of alcohol (two or more convictions within ten years), Idaho Code §§ 18-8004, 18-
8005(6). The district court imposed a unified ten-year sentence with one and one-half years
determinate. Olguin appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olguin’s judgment of conviction and sentence are affirmed.




                                                   2